





OCCIDENTAL PETROLEUM CORPORATION
EXECUTIVE INCENTIVE COMPENSATION PLAN (EICP)
(As Amended and Restated Effective January 1, 2016)




PURPOSE


The Occidental Petroleum Corporation Executive Incentive Compensation Plan (the
“Plan”) is designed to provide selected employees with annual cash incentive
opportunities. Awards are based on the achievement of objectives that reflect
business success and generate stockholder value. The Plan directly links
Participants’ incentive compensation with the performance of the Company as a
whole or the Division where they have personal accountability, as applicable,
and also promotes the Company’s results-oriented management style. Capitalized
terms used herein and not otherwise defined shall have the meanings set forth on
Attachment A hereto.


ELIGIBILITY/PARTICIPATION


All Senior Management employees are eligible for participation in the Plan. A
member of Senior Management who is selected by the Administrator to participate
in the Plan is referred to herein as a “Participant;” provided, that, to the
extent required with respect to Awards intended to be Section 162(m) Awards,
Participants will be selected by the Committee.


PERFORMANCE PERIOD


The performance period shall be the period for which the performance objectives
applicable to an Award are measured, which unless otherwise determined for an
Award, shall be the one-year period beginning on January 1 of a given year and
ending on December 31 of that same year (the “Performance Period”).


PERFORMANCE MEASURES/OBJECTIVES


Unless otherwise determined for any Award, each Award will consist of a “Company
performance” portion and an “individual performance” portion. The weighting of
the Company performance portion and the individual performance portion of each
Award will be established at the time the Award is granted to reflect the
significance of business and individual performance with respect to each such
Award (e.g., for a particular Award, the Company performance portion may be
weighted 60% and the individual performance portion may be weighted 40%).


The extent to which the Company performance portion of each Award is earned and
payable shall be determined by assessing performance for the applicable
Performance Period with respect to certain Business Objectives. For each Award,
during the first 90 days of each year, the Business Objectives to be used for
the Performance Period, as well as the weighting, if applicable, of each
Business Objective (e.g., 50% Segment Earnings and 50% Cash Flow) shall be
established. The Business Objectives selected, and their weightings, if
applicable, may vary by Participant and may be changed from one Performance
Period to the next Performance Period in response to changes in business
priorities.


The extent to which the individual performance portion of each Award is earned
and payable shall be determined by a subjective assessment of each Participant’s
performance for the applicable Performance Period with respect to certain
Personal Objectives.


A targeted performance level with respect to the Business Objectives shall be
established for each Participant, which represents the desired performance level
for the Performance Period. In addition, unless otherwise determined with
respect to an Award, a minimum and maximum level of performance with respect to
the Business Objectives shall also be established for each Participant for the
Performance Period. Target, minimum and maximum performance levels may also be
established with respect to Personal Objectives.


Participants shall be advised of the Business Objectives that will be used to
determine their Awards for the Performance Period, any weighting allocation of
the various Business Objectives, as well as the weighting allocation between
Business Objectives and Personal Objectives.


SECTION 162(M) AWARDS


The Committee may, in its sole discretion, designate at the time of grant that
an Award (or portion thereof) to a Covered Employee is a Section 162(m) Award.
Any portion of an Award designated as a Section 162(m) Award will be separate
from a non-Section 162(m) Award. A Section 162(m) Award granted under this Plan
also constitutes a “Section 162(m) Award” under the LTIP and is subject to all
the terms and conditions of the LTIP governing “Section 162(m) Awards” (as
defined in the LTIP), including but not limited to the per person award
limitations in Section 5 of the LTIP and Section 6(k) of the LTIP. Business
Objectives for any Section 162(m) Award shall be based on one or more of the
business criteria specified in Section 6(k)(i)(B)(1) of the LTIP, shall be
objective and shall otherwise meet the requirements of Section 162(m) of the
Code and regulations thereunder. Notwithstanding anything to the contrary
herein, to the extent required with respect to Awards intended to be Section
162(m) Awards, all determinations under this Plan related to such Awards will be
made by the Committee in accordance with Section 6(k)(i) of the LTIP.


AWARD LEVELS


A Target Award shall be established at the beginning of each Performance Period
for each Participant. Individual Target Award levels may reflect variations in
job function and scope and the potential impact the Participant has on the
Company’s or a Division’s, as applicable, business priorities. If a Participant
has a more senior position, a greater portion of total compensation may be
placed “at risk.” Award minimums and maximums may also be established for each
Performance Period for performance levels below and above target performance.
Award opportunity levels corresponding to the minimum, target and maximum levels
of performance may vary by Participant.


PAYMENT OF AWARDS


The amount of an Award earned and payable under the Plan shall be determined by
evaluating performance against Business Objectives and Personal Objectives for
the applicable Performance Period, and the actual amount paid with respect to an
Award may be higher or lower than a Participant’s Target Award, depending on
whether the minimum, target or maximum performance target, if applicable, has
been met. The Administrator shall evaluate satisfaction of Business Objectives
and Personal Objectives and determine Award payment amounts, with final approval
made by (i) the Committee, with respect to all Participants who are subject to
Section 16 or who are Covered Employees, or (ii) the CEO, or such other
member(s) of Senior Management as the CEO may designate from time to time, for
all other Participants. Notwithstanding anything to the contrary contained
herein, in determining the payment amount of each Award (including any Section
162(m) Award), the Administrator may reduce (including a reduction of the
payment to $0) the amount that may otherwise be earned and payable with respect
to such Award if, in its sole discretion, it determines that such reduction or
elimination is appropriate.


Awards shall be paid no later than the fifteenth day of the third month
following the end of the Performance Period. Awards shall be paid: (i) in a lump
sum cash payment, (ii) through the issuance of Stock, (iii) through the grant of
equity-based award(s) or (iv) through any combination of the foregoing. Any
Stock issued or equity-based award(s) granted in payment of Awards shall not be
issued under the Plan but shall instead be issued under the LTIP, subject to the
terms thereof, and the number of shares of Stock issued (or number of shares of
Stock subject to the equity-based award granted) will generally be equal to the
dollar value of the Award otherwise payable divided by the Fair Market Value (as
defined in the LTIP) of a share of Stock on the date of final approval, unless
otherwise determined by the Administrator. All applicable taxes and withholdings
shall be deducted from Award payments in accordance with federal, state and
local regulations. Cash Awards may be deferred under the MDCP in accordance with
the provisions of the MDCP.


PLAN CHANGES DUE TO COMPANY ACTIVITY


Acquisitions, divestitures, mergers, significant corporate changes and/or
extraordinary events involving the Company may require changes or amendments
(including reduction, elimination or termination) to outstanding unvested Awards
and/or an applicable Performance Period’s targets, minimums, maximums, Business
Objectives, Personal Objectives and/or Award opportunities. In such cases, any
changes or amendments shall be presented to the CEO and/or the Committee for
approval; provided, that, in the case of any Section 162(m) Award, adjustments
may only be made in accordance with Section 6(k)(i)(B)(3) of the LTIP.


AWARD PAYMENT UNDER VARIOUS EMPLOYMENT CONDITIONS


The Administrator may determine in its sole discretion the eligibility for
Awards and any payment of Awards to Participants who enter or exit employment,
transfer between Divisions, or who are promoted during a Performance Period;
provided that, to the extent required with respect to Awards intended to be
Section 162(m) Awards, the Committee shall make all such determinations with
respect to any Section 162(m) Award.


PLAN ADMINISTRATION


The Plan shall be administered by the Committee, which has sole discretion over
the Plan; provided, that, the Committee may delegate to one or more officers or
employees of the Company some or all of its powers and responsibilities in
connection with the administration of the Plan (including the authority to make
Awards to eligible Participants and determinations related thereto) as it deems
necessary, advisable or appropriate, except that, notwithstanding anything to
the contrary herein, the Committee (i) shall take all actions and make all
determinations hereunder related to Awards to Participants who are then subject
to Section 16, and (ii) the Committee may not delegate its authority to the
extent (A) it is expressly indicated herein as an action to be taken by the
Committee alone, (B) such delegation would permit a person to grant an Award to
himself or take any action with respect to any Award previously granted to
himself, (C) such delegation would violate any applicable law, or (D) with
respect to Awards to Covered Employees that are intended to be Section 162(m)
Awards, such delegation would result in the Award failing to so qualify. Any
delegation hereunder shall be subject to the restrictions and limits that the
Committee specifies at the time of such delegation, and the Committee may at any
time rescind the authority so delegated. The Committee and/or any such person to
whom administrative powers are so delegated in accordance with the foregoing
shall be referred to herein as the “Administrator.” The decisions of the
Administrator with respect to the Plan (including but not limited to questions
of construction, interpretation and administration) shall be final, conclusive
and binding on all persons having an interest in or under the Plan. Any
determination made by the Administrator shall be given the maximum deference
permitted by law in the event it is subject to judicial review and shall be
overturned by a court of law only if it is arbitrary and capricious.


PLAN CONTINUATION


The Company expects and intends to continue the Plan but does not guarantee any
specific levels of Award payments or the continuation of any Award payments. The
Company, through action of the Committee in its sole discretion, reserves the
right to amend, alter, modify, suspend, change, discontinue or terminate this
Plan and outstanding unvested Awards at any time, in any manner and for any
Performance Period, without the consent of any Participant. Notwithstanding and
in addition to the foregoing, the Company, through action of the CEO, or such
other member(s) of Senior Management as the CEO may designate from time to time,
shall also have the right, without the consent of any Participant, to amend,
alter, modify, suspend or otherwise make changes to this Plan that do not
materially increase the cost of the Plan to the Company; provided, that, with
respect to Awards to Covered Employees that are intended to be Section 162(m)
Awards, no such amendment or other change results in the Award failing to so
qualify.


RECOUPMENT OF AWARDS


Awards granted under the Plan and any amounts paid or realized with respect
thereto shall be subject to compliance with the Company’s Code of Business
Conduct, as may be amended, or policies referenced therein (“CBC”). In the event
of a breach or violation of the CBC, the Committee may take actions with respect
to Awards under this Plan, including, without limitation, reduction,
cancellation, forfeiture and/or recoupment of Awards as determined by the
Committee. In addition, Awards granted under the Plan and any amounts paid or
realized with respect thereto shall be subject to any written clawback policy
that the Company, with the approval of the Company’s Board of Directors, may
adopt, including any policy adopted to conform to the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and rules promulgated thereunder by
the Securities and Exchange Commission and the New York Stock Exchange and that
the Company determines should apply to the Plan. A Participant’s acceptance of
any Award issued under the Plan will constitute such Participant’s agreement to
subject the Award and any amounts paid or realized with respect thereto to such
potential clawback, reduction, cancellation, forfeiture and/or recoupment in
accordance with this Section (“Recoupment of Awards”).


MISCELLANEOUS


The Plan is subject to compliance with all applicable federal and state laws,
rules and regulations. The Plan and all related documents shall be governed by,
and construed in accordance with the laws of the state of Texas. If any
provision shall be held by a court of competent jurisdiction to be invalid and
unenforceable, the remaining provisions of the Plan shall continue in effect.


Nothing contained in the Plan (or in any other documents relating to the Plan or
to any Award) shall confer upon any Participant any right to continue in the
employ or other service of any entity within the Company’s controlled group or
constitute any contract or agreement of employment or other service, nor shall
interfere in any way with the right of the applicable entity within the
Company’s controlled group to change such Participant’s compensation or other
benefits or to terminate the employment of such Participant, with or without
cause.


Unless otherwise determined by the Company, the Plan shall be unfunded and shall
not create (or be construed to create) a trust or a separate fund or funds. The
Plan shall not establish any fiduciary relationship between the Company, any
Division or subsidiary and any Participant or other person. To the extent any
person holds any rights by virtue of an Award under the Plan, such rights shall
be no greater than the rights of an unsecured general creditor.


Awards from the Plan shall not be considered as compensation for the purposes of
any benefit plans or programs of the Company or any Division, except as
specifically set forth otherwise in a formal plan document.


It is intended that payments under the Plan qualify as short-term deferrals
exempt from the requirements of Section 409A of the Code. In the event that any
Award does not qualify for treatment as an exempt short-term deferral, it is
intended that such amount will be paid in a manner that satisfies the
requirements of Section 409A of the Code. The Plan shall be interpreted and
construed accordingly.






Attachment A
DEFINITION OF TERMS


“Award” means a cash-based incentive award granted pursuant to the Plan, the
payment of which shall be based on the achievement of Business Objectives and
Personal Objectives for a designated Performance Period, unless otherwise
determined with respect to a specific Award.


“Business Objectives” means one or more financial, operational, organizational,
strategic or similar goals established for a Performance Period that reflect
current business priorities and against which the Company’s or a Division’s
performance will be measured.


“Code” means the Internal Revenue Code of 1986, as amended.


“Company” means Occidental Petroleum Corporation.


“Committee” means the Executive Compensation Committee of the Company’s Board of
Directors (or its successor). For the avoidance of doubt, with respect to any
Section 162(m) Award, the Committee shall be the “Committee” described under
Section 2 of the LTIP.


“Covered Employee” means any individual who is designated by the Committee, at
the time of grant of an Award, as likely to be a “covered employee” within the
meaning of Section 162(m) of the Code.


“Division” means any entity controlled by the Company that the Committee
determines has employees eligible to participate in the Plan.


“LTIP” means the Company’s 2015 Long-Term Incentive Plan, as amended from time
to time.


“MDCP” means the Company’s Modified Deferred Compensation Plan, as amended from
time to time.


“Personal Objectives” means personal goals related to certain key performance
areas within such Participant’s area of responsibility or job scope used to
assess individual performance, which may include but are not limited to goals
such as: management of unanticipated, unpredictable or uncontrollable events;
transactions such as mergers and acquisitions or divestitures; organizational
development; succession planning; functional and operating accomplishments;
governance and ethical conduct; health, environment and safety responsibilities;
encouragement of diversity and inclusion; and contributions to special projects.


“Section 16” means Section 16 of the Securities Exchange Act of 1934, as
amended.
“Section 162(m) Award” means an Award intended to satisfy the requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.


“Senior Management” means employees of the Company or any Division in executive
grade level 90.


“Stock” means the Company’s common stock, par value $0.20 per share.


“Target Award” means the target award payable under the Plan to a Participant,
expressed either as a dollar amount or a percentage of the Participant’s
annualized base salary at the rate in effect on the last day of the Performance
Period, which reflects or is contingent upon a specified level of performance.











